DETAILED ACTION
This office action is responsive to communications filed on June 30, 2021.  Claims 16-20 have been amended.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 16/722,784 in view of Arnott et al. (US 2015/0351118).
This is a provisional nonstatutory double patenting rejection.
Present application:

1. A method for intercloud slice connectivity, comprising:

creating a slice multiplexer that connects traffic from a first cloud to a second cloud, the slice multiplexer comprising: multiple slice connections,


each having a slice bandwidth allotment; and






a total bandwidth allotment; and


setting the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.


1. A method for slice-based quality of service ("QoS"), comprising:

creating a network connection between first and second slice multiplexers at different clouds; determining that a first slice is utilizing less 

based on the determination, reconfiguring a first slice multiplexer to increase an allowed bandwidth of a second slice and decrease an allowed bandwidth of the first slice, wherein the increase and decrease is based on relative slice priority levels of the first and second slices;

comparing a current bandwidth of the network connection to a total allowed bandwidth, 

Claim 1 does not recite setting the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.  However, Arnott teaches setting the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels (“The slice scheduler module 65 calculates the respective weights of each `slice` for each sub-frame and sets communication priorities according to which slice weight is highest for the given sub-frame” – See [0097]; See also Fig. 6; As shown in Fig. 6, the total bandwidth is set based on multiplying the weighting factors, wherein the weights correspond to slice priority levels (i.e., highest slice weight is given priority)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 to include setting the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels in order to give priority to different traffic types (See Arnott, [0099]).


Claims 8 and 15 are rejected based on Claims 8 and 15 of Application No. 16/722,784 in view of Arnott based on similar reasoning as given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arnott et al. (US 2015/0351118).

Regarding Claim 1, Arnott teaches a method for intercloud slice connectivity, comprising:
creating a slice multiplexer that connects traffic from a first cloud to a second cloud (“FIG. 1 schematically illustrates a mobile (cellular) telecommunication system 1 in which two network operators, operators A and B, are able to provide a mobile wireless communications service. Operator A has a core network 2-A and operator B a core network 2-B. Each operator may also provide one or more base stations or eNBs 4-A, 4-B as part of a radio access network (RAN)” – See [0063]; “It is therefore an object of the present invention to improve performance of the communication networks that support RAN sharing” – See [0010]; “mobile telephones 3 via one or more antennae 53 and which is operable to transmit signals to and to receive signals from the core networks 2 and/or other base stations 4 via a network interface 55” – See [0077]; “The slice scheduler module 65 (which is part of and/or works in conjunction with the MAC scheduler module 66) is operable to allocate PRBs for communication bearers belonging to each operator slice based on the respective reserved proportion of the total available frequency resources for that operator. The slice scheduler module 65 is further operable to allocate PRBs for communication bearers belonging to the shared slice based on the shared proportion of the total available frequency resources” – See [0081]; See also Figs. 1 and 2; Slice scheduler 65 (slice multiplexer) 
multiple slice connections, each having a slice bandwidth allotment (“in addition to the respective operator slices for each operator, the slice scheduler module 65 also processes a shared slice, which comprises all communication bearers authorised to use the shared proportion of the available resources of the shared base station 5” – See [0093]; See also Fig. 6; A plurality of slices are created, wherein each slice has a corresponding bandwidth allotment, as shown in Fig. 6); and
a total bandwidth allotment (See Fig. 6; A shown in Fig. 6, the total bandwidth is the amount of “currently available” bandwidth for operators A and B); and
setting the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels (“The slice scheduler module 65 calculates the respective weights of each `slice` for each sub-frame and sets communication priorities according to which slice weight is highest for the given sub-frame” – See [0097]; See also Fig. 6; As shown in Fig. 6, the total bandwidth is set based on multiplying the weighting factors, wherein the weights correspond to slice priority levels (i.e., highest slice weight is given priority)).

Regarding Claim 3, Arnott teaches the method of Claim 1.  Arnott further teaches adjusting the total bandwidth and slice-specific bandwidth based on a first slice using less than its corresponding slice bandwidth allotment (“Further, new communication bearers are never blocked by AC if the reserved part of the corresponding operator is not fully utilized. However if an operator's reserved part is not being fully utilized in any given sub-frame, then the slice scheduler module 65 may assign the unused resources to communication bearers of other operators” – See [0134]; The total bandwidth and slice-specific bandwidth are adjusted when a first slice corresponding to one operator does not fully utilize its 

Regarding Claim 4, Arnott teaches the method of Claim 3.  Arnott further teaches that the total bandwidth allotment decreases and the slice-specific bandwidth allotment for a second slice increases (“Further, new communication bearers are never blocked by AC if the reserved part of the corresponding operator is not fully utilized. However if an operator's reserved part is not being fully utilized in any given sub-frame, then the slice scheduler module 65 may assign the unused resources to communication bearers of other operators” – See [0134]; The total bandwidth decreases and the slice-specific bandwidth for the “other” operator increases when the unused bandwidth of the first operator slice is reassigned to the “other” operator slice).

Regarding Claim 5, Arnott teaches the method of Claim 1.  Arnott further teaches that multiple tenants share the multiple slice connections between the first and second clouds (See Fig. 1; As shown in Fig. 1, the multiple tenants sharing slice connections between the first and second clouds include UEs 3-A/3-B and Operators A/B).

Claims 8 and 15 are rejected based on reasoning similar to Claim 1.
Claims 10 and 17 are rejected based on reasoning similar to Claim 3.
Claims 11 and 18 are rejected based on reasoning similar to Claim 4.
Claims 12 and 19 are rejected based on reasoning similar to Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al. (US 2015/0351118) in view of Parkvall et al. (US 2017/0331670).

Regarding Claim 2, Arnott teaches the method of Claim 1.  Arnott does not explicitly teach that packets are routed to different channels within the slice multiplexer based on a slice identifier.
However, Parkvall teaches that packets are routed to different channels within the slice multiplexer based on a slice identifier (“The method in the radio network equipment may include serving a fifth wireless device, where serving the fifth wireless device comprises sending data from the fifth wireless device to a first network node or first set of network nodes, according to a first network slice identifier associated with the fifth wireless device. The method may also include serving a sixth wireless device, where serving the sixth wireless device comprises sending data from the sixth wireless device to a second network node or second set of network nodes, according to a second network slice identifier associated with the sixth wireless device. The second network slice identifier differs from the first network slice identifier, and the second network node or second set of network nodes differs from the first network node or first set of network nodes” – See [0033]; Data is routed on different channels based on the network slice identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnott such that packets are routed to different channels within the 

Claims 9 and 16 are rejected based on reasoning similar to Claim 2.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al. (US 2015/0351118) in view of Ibek et al. (US 2020/0029250).

Regarding Claim 6, Arnott teaches the method of Claim 1.  Arnott does not explicitly teach configuring connections between first and second service function chain steering nodes and the slice multiplexer.
However, Ibek teaches configuring connections between first and second service function chain steering nodes and the slice multiplexer (“Blockchain Ledgers 401 (a), (b) and (c) communicate with each other using interfaces 307, 308 and 309, shown pairwise over the public Internet” – See [0074]; “an infrastructure provider with a shared base station … When a new slice becomes available on base station, in step 1 base station uses interface 304 to announce the availability to RAN controller 101 in which case, the RAN controller sends the slice information to APP 402 (a). In turn, APP 402 translates this information into a new transaction (or Block) in Blockchain ledger 401 (a) which gets instantly distributed to all other Ledgers in step 2c” – See [0076]; See also Figs. 3 and 4; A shared base station (slice multiplexer) in the infrastructure provider’s network configures slices with blockchain ledgers 401(b) and 401(c) (first and second service function chain steering nodes)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnott to configure connections between first and second service function chain steering nodes and the slice multiplexer.  Motivation for doing so would be to store 

Regarding Claim 7, Arnott in view of Ibek teaches the method of Claim 6.  Arnott does not explicitly teach that the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud.
However, Ibek further teaches that the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud (“A Radio Access Network (RAN) is comprised of one or more base stations” – See [0037]; See also Figs. 2 and 3; As shown in Fig. 3, the blockchain ledgers 401(b) and 401(c) (first and second service function chain steering nodes) are connected to RAN controller 101 (crossbar switch) in the infrastructure provider’s network, wherein the RAN controller 101 routes slices to a plurality of shared base stations (slice multiplexers) in the infrastructure provider’s network, wherein the plurality of shared base stations (slice multiplexers) are in the same RAN (first cloud)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnott such that the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud for the same reasons as those given with respect to Claim 6.

Claim 13 is rejected based on reasoning similar to Claim 6.
Claim 14 is rejected based on reasoning similar to Claim 7.

Regarding Claim 20, Arnott teaches the system of Claim 15.  Arnott does not explicitly teach that the stages further comprise configuring connections between first and second service function chain steering nodes and the slice multiplexer, wherein the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud.
However, Ibek teaches configuring connections between first and second service function chain steering nodes and the slice multiplexer (“Blockchain Ledgers 401 (a), (b) and (c) communicate with each other using interfaces 307, 308 and 309, shown pairwise over the public Internet” – See [0074]; “an infrastructure provider with a shared base station … When a new slice becomes available on base station, in step 1 base station uses interface 304 to announce the availability to RAN controller 101 in which case, the RAN controller sends the slice information to APP 402 (a). In turn, APP 402 translates this information into a new transaction (or Block) in Blockchain ledger 401 (a) which gets instantly distributed to all other Ledgers in step 2c” – See [0076]; See also Figs. 3 and 4; A shared base station (slice multiplexer) in the infrastructure provider’s network configures slices with blockchain ledgers 401(b) and 401(c) (first and second service function chain steering nodes)),
wherein the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud (“A Radio Access Network (RAN) is comprised of one or more base stations” – See [0037]; See also Figs. 2 and 3; As shown in Fig. 3, the blockchain ledgers 401(b) and 401(c) (first and second service function chain steering nodes) are connected to RAN controller 101 (crossbar switch) in the infrastructure provider’s network, wherein the RAN controller 101 routes slices to a plurality of shared base stations (slice multiplexers) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnott such that the stages further comprise configuring connections between first and second service function chain steering nodes and the slice multiplexer, wherein the configuration includes connecting the first and second steering nodes to a crossbar switch, and wherein the crossbar switch routes a first set of slices to the slice multiplexer and a second set of slices to another slice multiplexer, both slice multiplexers being in the first cloud for the same reasons as those given with respect to Claim 6.

Response to Arguments
Applicant’s arguments filed on June 30, 2021 have been fully considered but they are not persuasive.

On pages 9-10 of the remarks, Applicant argues “But Arnott is silent regarding a ‘slice multiplexer that connects traffic from a first cloud to a second cloud,’ as claimed by Applicant.  Instead, Arnott discusses slice priorities for an eNodeB (eNB) such that a base station’s entire bandwidth is split between individual operators.  See Arnott at FIGs. 6, 7.  However, a base station (eNB) is not the same as a slice multiplexer.  Arnott provides no suggestion that the base station would utilize a slice multiplexer with the features claimed by Applicant.  In fact, Arnott makes no mention of any multiplexers whatsoever that ‘connect[] traffic from a first cloud to a second cloud,’ as claimed by Applicant.  Nothing in FIG. 6, FIG. 7, or the related discussion in Arnott indicates the base station slice traffic is connected to another cloud based on a ‘slice multiplexer’ that has both ‘a slice bandwidth allotment’ and ‘a total bandwidth allotment,’ as claimed by Applicant.”

The Examiner respectfully disagrees.  According to the broadest reasonable interpretation, a “cloud” is considered to be a network of devices, as known to one of ordinary skill in the art.  As shown above in the rejection of Claim 1 under 35 U.S.C. 102, Arnott teaches a “first cloud” in the form of a radio access network (RAN) for a network operator.  Arnott teaches a “second cloud” in the form of a core network.  See Fig. 1.  Thus, Arnott’s slice scheduler connects traffic between the operator’s RAN (first cloud) and the core network (second cloud).
Furthermore, a “slice multiplexer”, according to the broadest reasonable interpretation, is considered to be any device that splits bandwidth between multiple slices.  This is consistent with the claim language which states that the slice multiplexer comprises “multiple slice connections, each having a slice bandwidth allotment; and a total bandwidth allotment”.  The slice scheduler 65 of Arnott performs the functions of the claimed slice multiplexer since it allocates resources to different slices based on a slice bandwidth allotment and total available frequency/bandwidth (See [0081]).  In [0081], Arnott discloses “The slice scheduler module 65 (which is part of and/or works in conjunction with the MAC scheduler module 66) is operable to allocate PRBs for communication bearers belonging to each operator slice based on the respective reserved proportion of the total available frequency resources for that operator. The slice scheduler module 65 is further operable to allocate PRBs for communication bearers belonging to the shared slice based on the shared proportion of the total available frequency resources.”  In other words, there are multiple slice connections wherein each slice corresponds to a respective operator (i.e., slice A for operator A, slice B for operator B).  Arnott’s “total available frequency resources for that operator” corresponds to a slice bandwidth allotment, or a portion of frequency resources/bandwidth reserved for a particular operator/slice.  Arnott’s “total available frequency resources” corresponds to a total bandwidth allotment.  This concept is further illustrated in Fig. 6, which shows 30% reserved for operator/slice A, 50% shared and 20% reserved for operator/slice 

On page 10 of the remarks, Applicant argues “For similar reasons, Arnott does not disclose or suggest ‘setting the total bandwidth allotment as a function of the slice bandwidth allotments,’ as claimed by Applicant.  Not only is the eNB different than a slice multiplexer, but the eNB base stations of Arnott would never set the total bandwidth to some lower level as a function of slice bandwidth allotments. Doing so would only serve to decrease the overall performance of the base station.  Conversely, an orchestrator can set a total bandwidth allotment of Applicant’s slice multiplexer since multiple such multiplexers or other traffic outputs could exist at the base station.  In fact, one such example is shown in FIG. 4 of Applicant’s specification, where an SDN controller 410 utilizes two different slice multiplexers 318 with a slice multiplexer crossbar.  To avoid a scenario where one slice multiplexer uses too much total bandwidth, Applicant’s slice multiplexer allows the orchestrator to ‘set[] the total bandwidth allotment as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.’  No such setting exists for the overall eNB base stations of Arnott, which merely sets the individual slice bandwidths at the base station but not the overall bandwidth of a multiplexer as a function of those.”

The Examiner respectfully disagrees.  As shown above, Arnott discloses that the “total bandwidth allotment” corresponds to the sum of reserved bandwidth for a particular operator/slice and a portion of shared bandwidth available for that operator/slice.  Thus, the total bandwidth allotment depends upon (i.e., is based on) the reserved bandwidth for a particular operator/slice (slice bandwidth allotment), wherein a weighting factor for a slice g corresponds to a proportion of a size of reserved “Each operator slice is attributed a slice weight, which is calculated as follows: wg,j = tgrsv / tg,jexp where g is an operator slice index, 0≤tgrsv≤1 is the size of the reserved proportion for operator g expressed as a fraction of the total resources of the system bandwidth, j is a sub-frame number for the current sub-frame for which resources are to be allocated, and tg,jexp is a measure of resource usage for operator slice g” – See [0091]).  Arnott further discloses that the weighting factor corresponds to slice priority levels (“The slice scheduler module 65 calculates the respective weights of each `slice` for each sub-frame and sets communication priorities according to which slice weight is highest for the given sub-frame” – See [0097]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478